Citation Nr: 0331829	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizoaffective disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The appellant had active duty for fifteen days in December 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which denied 
service connection for schizoaffective disorder.  The 
appellant initially requested a personal hearing at the RO, 
and the hearing was duly scheduled, but appellant 
subsequently withdrew his request in writing.


REMAND

Service connection for a nervous disorder was denied in 1986.  
It was held that he had a personality disorder which was not 
a disorder that could be service connected.  The instant 
claim has been conducted on the merits by the RO, apparently 
on the basis that this is a new claim as he has a currently 
diagnosed disorder.  The Board will proceed with a de novo 
review as well.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.   See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2002).   This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law was generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's instant claim for service connection of 
schizoaffective disorder was filed in May 2001.  The Board 
accordingly applies the VCAA to the case.  

The record reflects that RO sent appellant a letter in August 
2001 that advised appellant of the evidence that would be 
required to substantiate his claim for benefits, of the time 
frame within which such evidence must be obtained, and of the 
evidence that VA will procure versus the evidence that 
appellant must procure.  However, the RO's letter of August 
2001 established a deadline of October 2001 (60 days) for 
appellant to submit evidence, failing which RO would 
adjudicate the claim based on the evidence in the file.  In 
October 2001, RO sent appellant a letter extending the 
deadline until December 2001 (another 60 days).  In December 
2001, RO sent appellant yet another letter advising appellant 
that RO was having difficulty obtaining requested medical 
records from a private medical center, and that RO would 
allow an additional 60 days for new evidence before 
adjudicating the claim on the basis of records available.  
The RO made the rating determination in March 2002, ten 
months after the claim was originally submitted.

In the recent decision Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated a 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a similar conclusion in Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) in reviewing a related Board 
regulation, 38 C.F.R. § 19.9.  The Federal Circuit held that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty-to-notify is misleading and detrimental to 
claimants, whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In the 
instant case, the RO's letters imposing a 60-day deadline for 
new evidence violate the principles articulated in the cases 
cited above.  

Appellant was diagnosed during his first week of recruit 
training as having a personality disorder.  Based upon the 
recommendation of the Naval Aptitude Review Board, appellant 
was discharged from the Navy with a diagnosis of personality 
disorder.  Appellant filed a claim for VA benefits in May 
1986 citing "mental personality disorder" allegedly 
incurred in military service.  RO denied that claim in August 
1986 on the grounds that appellant's personality disorder 
pre-existed his military service and was thus not service-
connected.  Appellant did not appeal that denial.  

Appellant submitted the instant claim in May 2001, asserting 
that the Navy's discharge diagnosis "personality disorder" 
was a misdiagnosis.  Appellant contends that he has recently 
been diagnosed with schizoaffective disorder, and that the 
schizoaffective disorder (the previously-adjudicated 
personality disorder) should be service-connected.  The RO 
has essentially held that he had a personality disorder in 
service, and that there is no evidence associating the more 
recently diagnosed psychiatric pathology with service.

Appellant has introduced competent medical evidence that he 
has from schizoaffective disorder, and there is ample 
evidence in the file to show that appellant had some sort of 
mental disorder prior to and during military service.   The 
record, however, does not contain an opinion as to whether 
there is any relationship between the disorder noted in 
service and currently diagnosed pathology.

The VCAA requires VA to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(b)(4) (2003).  There is no evidence 
in the file that appellant has been examined by a VA 
psychiatrist to verify the diagnosis of schizoaffective 
disorder and determine the etiology of that disorder, if 
present.   

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, op. 
cit., as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and any 
other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.

2.  The RO should arrange for a VA 
psychiatric examination of the 
appellant.  All indicated tests should 
be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  After reviewing the 
claims folder and examining the 
veteran, the examiner should indicate 
the current psychiatric diagnosis.  
Additionally, an opinion should be 
entered as to whether this is in any 
way related to the appellant's military 
service.  Specifically, it should be 
determined and set forth, whether the 
pathology in service was misdiagnosed, 
or whether it represented early 
symptoms of the currently diagnosed 
psychiatric disorder.  If there is a 
relationship found, it should be 
indicated whether there was a worsening 
(aggravation) of the disorder during 
service.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for schizoaffective disorder 
on the merits. 

Thereafter, to the extent the benefits sought are not 
granted, the appellant and the representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the outcome in this case by the 
decision taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




